Citation Nr: 1001492	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-11 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post two cervical spine 
fusions.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1974, and from September 2002 to January 2004.  From 
1991 to 2002, the Veteran had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Mississippi Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the claimed disorders.  Timely appeals were 
noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on May 20, 2008.  A copy of the hearing 
transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with degenerative disc disease 
of the cervical spine and has undergone two cervical spine 
fusions.  He has attributed his cervical spine disorder to a 
1993 injury while serving in Germany.  According to the 
Veteran, he was treated at Landstuhl (Germany) Regional Army 
Medical Center for his injuries.  

The record contains service treatment records dated April and 
May 1993, at a facility appearing to be Landstuhl (although 
the facility is not directly identified), diagnosing a 
cervical strain and referring the Veteran for physical 
therapy.  There is nothing in the Veteran's service records 
to indicate whether he was serving a period of ACDUTRA or 
INACDUTRA at the time of the injury.  He underwent cervical 
spine fusion surgery in November 1994.

The Veteran has also indicated that he re-injured his neck in 
a November 2001 fall, while serving on active duty in Bosnia.  
The Veteran's service treatment records document the fall and 
subsequent complaints of left shoulder and lumbar spine pain; 
however, there were no immediate complaints of cervical spine 
pain.  Upon his discharge from active duty in January 2004, 
the Veteran was reporting progressively worsening neck pain.  
In June 2004, a "failed cervical spine fusion" was 
diagnosed, and the Veteran underwent a second fusion surgery.   

The service treatment records also document a fall while 
serving a period of INACDUTRA at Camp Shelby, Mississippi, in 
June 1998, resulting in a right shoulder sprain and spasm.  
X-ray studies conducted in December 1998 diagnosed 
degenerative changes and impingement syndrome.  The Veteran 
underwent a right shoulder arthroscopy in March 1999.  He has 
continued to report pain and limitation of motion in the 
shoulder since that time.

The Veteran received VA joints examinations in June 2005 and 
August 2007.  Neither examination provided any substantive 
discussion of the Veteran's claimed cervical spine and right 
shoulder disabilities, nor was an opinion offered as to the 
etiology of the disorders.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Moreover, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the instant case, the Veteran has current diagnoses of 
degenerative changes in the cervical spine and right 
shoulder, as well as evidence of in-service injuries.  
However, there is insufficient competent medical nexus 
evidence for VA to make a decision on his claim.  Thus, the 
Veteran should be scheduled for a new VA examination to 
determine the nature and etiology of his cervical spine and 
right shoulder disorders.  The Veteran's former National 
Guard unit should also be asked to provide a statement 
detailing the Veteran's periods of active duty, ACDUTRA, and 
INACDUTRA since joining the National Guard in 1991.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Mississippi Army 
National Guard a statement detailing the 
starting and ending dates for any of the 
Veteran's periods of active duty, ACDUTRA, 
and INACDUTRA from 1991 until his 
discharge.  If such information is 
unavailable, a negative response should be 
obtained.

2.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of his cervical spine and right 
shoulder disorders.  The examiner should 
review the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to the 
examiner. 

For any cervical spine and/or right 
shoulder disorders found, the examiner 
should opine whether there is a 50 percent 
probability or greater that they had their 
onset in service, or were aggravated by 
active duty.  The rationale for any 
opinion should be explained in detail.  
Attention is invited to all of the 
Veteran's service treatment records, and 
particularly to the records pertinent to 
the Veteran's June 1998 shoulder injury 
and November 2001 fall, located in the 
treatment record folder marked "Medical 
Records 1 of 6" and held together by 
paper clip.  Attention is also invited to 
the records pertinent to the Veteran's 
1993 and 1998 injuries, as well as the 
2004 exacerbation of his cervical spine 
disorder, marked in Volumes 3 and 4 in 
green tabs.  If it is not clear whether 
the Veteran's current cervical spine 
disorder is the result of his April 1993 
cervical strain, the examiner is asked to 
comment as to whether a pre-existing 
cervical spine disorder was aggravated 
during a subsequent period of service.    

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
